Title: From James Madison to Isaac Winston, 18 August 1818
From: Madison, James
To: Winston, Isaac


Dr. Sir
Aug. 18. 1818
I promised to let you know within this Month whether it wd. be convenient to hire your negroes now with me for the ensuing year. It was at one time my intention to retain the whole, But the conduct of Chs. & Spotswood has been such of late as to put them out of the question. If you are willing to separate them from the others, making the proper deduction for any loss that may happen from the lameness of Elijah, I am willing to hire them at the rate of $80 each, and I will take on the same terms the fellow called I believe Big Elijah. Be so good as to let me hear from you on the subject as soon as you can. Shd no direct opportunity offer, a line thro’ the post office, via Fredg. will come to hand in a very few days.
We are all well (including Mrs. Cutts & her children) and unite in affectionate respects & best wishes for yourself & all around you.
